Citation Nr: 0735477	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  He died in late 2003.  The appellant has been 
recognized by VA as his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Newark, New Jersey.

During the pendency of this appeal, jurisdiction of this 
matter was transferred to the Jackson, Mississippi, RO and 
then to the Atlanta, Georgia, RO as a result of a change in 
domicile of the appellant.

In October 2007, the appellant testified at a video 
conference hearing over which the undersigned Acting Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required prior to further 
adjudication of this claim. Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.

During his lifetime, the veteran was service-connected for 
proteinuria.  A review of the claims folder reveals that 
prior to his death, he was noted to have had a history of 
neuritis associated with the proteinuria.  

The veteran's Certificate Of Death dated in February 2004 
shows that the immediate cause of death was coronary artery 
disease.  Other significant conditions contributing to death, 
but not resulting in the underlying cause, included 
congestive heart failure, diabetes, nephritis, and 
hypertension.

In light of the foregoing, the Board finds that a records 
review is in order to address whether the veteran's death, 
was caused or aggravated by a service-connected disability, 
specifically the service-connected proteinuria.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2007) (medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).

Additionally, the veteran's death certificate shows that he 
died at his home in late 2003, that no autopsy was performed, 
but that the case was referred to a medical examiner.  It 
does not appear that pertinent records from the medical 
examiner have been obtained.  As such, these records must be 
obtained and reviewed.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall make arrangements to 
obtain the appropriate authorization from 
the appellant, and proceed to obtain any 
report prepared by a medical examiner as 
indicated in the veteran's Certificate of 
Death.  If a medical examiner's report is 
not available it should be so indicated 
within the record.

2.  The RO/AMC shall make arrangements to 
obtain a VA medical opinion from an 
appropriate specialist.  A copy of this 
Remand and the veteran's entire claims 
file should be provided to the physician 
for review in conjunction with 
formulating the requested opinion.

The physician should provide an opinion 
as to whether the veteran's service-
connected proteinuria, caused or 
aggravated his coronary artery disease, 
or whether it otherwise contributed 
substantially or materially to cause or 
hasten his death.

The doctor must provide a comprehensive 
report including a complete rationale for 
all conclusions reached and reconcile any 
differing opinions which may be of 
record.

3.  The RO/AMC shall then readjudicate 
the appellant's claim for service 
connection for the cause of the veteran's 
death with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the appellant, she 
should be furnished with a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. Howell
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

